WOLLMAN, Circuit Judge,
concurring.
I write separately only to emphasize that on remand Wentz must, in addition to establishing that he had a good faith, reasonable belief that he was discharged for engaging in protected activity, establish that Maryland’s relatiatory motive (assuming that Wentz can prove that it had one) was a “but for” cause of the adverse employment decision. See Davis v. State University of New York, 802 F.2d 638, 644-45 (2d Cir.1986) (Newman, J., concurring); Dominic v. Consolidated Edison Co., 822 F.2d 1249, 1260 (2d Cir.1987) (panel statement on rehearing); Manoharan v. Columbia Univ. College of Physicians & Surgeons, 842 F.2d 590, 594-95 (2d Cir.1988).